FILED
                            NOT FOR PUBLICATION                             SEP 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

VINCENT ASEERVATHAM,                             No. 10-73666

              Petitioner,                        Agency No. A089-245-077

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 16, 2012
                                Honolulu, Hawaii

                      Submission Deferred October 17, 2012
                         Resubmitted September 5, 2013

Before: REINHARDT, THOMAS, and PAEZ, Circuit Judges.

       Petitioner Vincent Aseervatham petitions for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of his appeal of the Immigration Judge’s

decision denying asylum, withholding of removal, and relief under the Convention




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Against Torture (“CAT”). Because the parties are familiar with the history of the

case, we need not recount it here.

      Substantial evidence supports the BIA’s conclusion that Aseervatham

provided material support to a terrorist organization and is therefore ineligible for

asylum. 8 U.S.C. § 1182(a)(3)(B)(iv)(VI). Aseervatham provided computer

support for the Liberation Tiger Tamil Eelam, a designated terrorist organization.

Communications support is among the examples given in the statute of prohibited

support activities. Id. Aseervatham’s claim that the statute does not apply because

he acted under duress is foreclosed by Annachamy v. Holder, __F.3d __, 2013 WL

4405687, at *9 (9th Cir. July 3, 2012).

      Aseervatham’s departure from the United States has rendered moot his

claims for withholding of removal and CAT relief. 8 CFR §§ 1241.7, 1208.16(f).1



      PETITION DENIED.




      1
        This case is hereby resubmitted for decision. Petitioner’s motion for
judicial notice is denied. See Fisher v. I.N.S., 79 F.3d 955, 963 (9th Cir. 1996).
Respondent’s motion to exceed the word limit for the letter brief ordered by this
Court is denied as moot. See Ninth Cir. R. 32-3(1).

                                          -2-